Exhibit 10.1

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT

as of February 24, 2012

Wells Fargo Bank, National Association, as Agent

110 East Broward Boulevard, Suite 1100

Ft. Lauderdale, Florida 33301

Ladies and Gentlemen:

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as agent (in such
capacity, “Agent”) pursuant to the Loan Agreement (as hereinafter defined)
acting for and on behalf of the Secured Parties (as defined in the Loan
Agreement), and the parties to the Loan Agreement as lenders (individually, each
a “Lender” and collectively, “Lenders”) have entered into financing arrangements
pursuant to which Agent and Lenders may make loans and advances and provide
other financial accommodations to LIGHTING SCIENCE GROUP CORPORATION, a Delaware
corporation (“Lighting Science”), as set forth in the Loan and Security
Agreement, dated November 22, 2010, by and among Lighting Science, the other
Borrowers (as defined in the Loan Agreement), BIOLOGICAL ILLUMINATION, LLC, a
Delaware limited liability company (“Biological”), LSGC, LLC, a Delaware limited
liability company (“LSGC”, and together with Biological and any other Person
that at any time after the date hereof becomes a Guarantor, each individually a
“Guarantor” and collectively, “Guarantors”), Agent and Lenders, as amended by
the Amendment No. 1 to Loan and Security Agreement, dated as of April 22, 2011,
Amendment No. 2 to Loan and Security Agreement and Consent, dated as of May 6,
2011, Amendment No. 3 to Loan and Security Agreement and Waiver, dated as of
August 5, 2011, Amendment No. 4 to Loan and Security Agreement, Consent and
Waiver, dated as of September 20, 2011, and this Amendment No. 5 to Loan and
Security Agreement (“Amendment No. 5 to Loan Agreement”) (as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, the “Loan Agreement”), and the other Financing Agreements (as
defined in the Loan Agreement). Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.

Borrowers and Guarantors have requested that Agent and Lenders make certain
amendments to the Loan Agreement and other Financing Agreements as set forth
herein, which Agent and Lenders are willing to do subject to the terms and
conditions set forth in this Amendment No. 5 to Loan Agreement.

The parties hereto wish to enter into this Amendment No. 5 to Loan Agreement to
evidence and effectuate such amendments and certain other agreements relating
thereto, in each case subject to the terms and conditions and to the extent set
forth herein.

In consideration of the premises and covenants set forth herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. Interpretation. All capitalized terms used herein shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

(a) Additional Definition. As used herein, the following term shall have the
meaning given to it below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definition:

“Amendment No. 5 to Loan Agreement” shall mean Amendment No. 5 to Loan and
Security Agreement, dated as of February 24, 2012, by and among Borrowers,
Guarantors, Agent and the Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

(b) Eligible Accounts. Clause (n) of the definition of “Eligible Accounts”, as
set forth in Section 1.54 of the Loan Agreement, is hereby amended and restated
in its entirety as follows:

“(n) such Accounts are not owed by an account debtor who has Accounts unpaid
more than sixty (60) days after the original due date for them or ninety
(90) days after the date of the original invoice for them (other than with
respect to (i) Customer 1, (A) ninety (90) days after the date of the original
invoice for them, assuming, thirty (30) day terms and (B) one hundred twenty
(120) days after the date of the original invoice for them, assuming, sixty
(60) day terms, (ii) after the Customer 2 Factoring Agent Termination Date,
Customer 2, one hundred twenty (120) days after the date of the original invoice
for them, assuming, seventy-five (75) day terms, and (iii) any other account
debtor agreed to by Agent in its discretion, such terms agreed to by Agent in
its discretion) which constitute more than (1) fifty (50%) percent of the total
Accounts of such account debtor (other than with respect to Customer 1 and
Customer 2), (2) twenty-five (25%) percent of the total Accounts of Customer 1
and (3) such percentage as set forth in the definition of Eligible Customer 2
Accounts with respect to the total Accounts of Customer 2;”

(c) Eligible Customer 2 Accounts. The definition of “Eligible Customer 2
Accounts”, as set forth in Section 1.55 of the Loan Agreement, is hereby amended
and restated in its entirety as follows:

“1.55 “Eligible Customer 2 Accounts” shall mean, from the date hereof through
and including the Customer 2 Factoring Agent Termination Date, Customer 2
Accounts that satisfy the criteria set forth in the definition of Eligible
Accounts (other than with respect to paragraphs (b) and (n) of such definition);
provided, that, in no event shall a Customer 2 Account be an Eligible Customer 2
Account if (a) it is unpaid after forty-five (45) days after the original
invoice date; (b) it is owed by Customer 2 who has Accounts unpaid more than
forty-five (45) days after the original invoice date, which unpaid Accounts
constitute more than twenty-five (25%) percent of the total Accounts of Customer
2; (c) Borrowers fail to comply with the reporting obligations set forth in
Section 7.1(a)(ii)(A) and Section 7.1(a)(iii)(G) hereof;

 

2



--------------------------------------------------------------------------------

or (d) Agent fails to have access at all times (other than during network
outages that may occur in the ordinary course) to the Customer 2 Factoring Agent
System (as defined in the Customer 2 Factoring Agent Discount Documents) for the
purposes of, among other things, reviewing the details of any Customer 2
Accounts that have been purchased by Customer 2 Factoring Agent. The parties
hereto acknowledge, confirm and agree that any Customer 2 Account sold to, and
purchased by, Customer 2 Factoring Agent pursuant to the Customer 2 Factoring
Agent Discount Documents shall not be an Eligible Customer 2 Account. At all
times after the Customer 2 Factoring Agent Termination Date, Customer 2 Accounts
shall satisfy all of the criteria set forth in the definition of Eligible
Accounts in order to be deemed Eligible Accounts.”

(d) Advances to Lighting Science Mexico. Effective as of December 1, 2011,
Section 9.12(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:

“(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except (i) reasonable compensation to
officers, employees and directors for services rendered to such Borrower or
Guarantor in the ordinary course of business; (ii) regularly scheduled payments
by Borrowers and Guarantors to Sponsor of the quarterly “Services Fees” (as
defined in the Sponsor Management Agreement as in effect on the date hereof);
provided, that, as of the date of any payment of such management fee, and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred; (iii) advances or payments to or for the benefit of Lighting Science
Mexico in the ordinary course of business for general operating, working capital
and other proper corporate or limited liability company purposes (as applicable)
of Lighting Science Mexico in an aggregate amount not to exceed (A) $500,000 in
the aggregate from and after the date hereof through and including June 30,
2011, (B) with respect to the period commencing on July 1, 2011 through and
including the period ending November 30, 2011, $750,000 during any fiscal month
of Borrowers and Guarantors, (C) with respect to the fiscal month ending
December 31, 2011, $860,000 during such fiscal month of Borrowers and
Guarantors, (D) with respect to the period commencing on January 1, 2012 through
and including the period ending March 31, 2012, $1,400,000 (or such other amount
agreed to by Agent in good faith and in exercise of reasonable (from the
perspective of an asset based secured lender) business judgment) during any
fiscal month of Borrowers and Guarantors, (E) with respect to the period
commencing on April 1, 2012 through and including the period ending
September 30, 2012, $1,500,000 (or such other amount agreed to by Agent in good
faith and in exercise of reasonable (from the perspective of an asset based
secured lender) business judgment) during any fiscal month of Borrowers and
Guarantors, and (F) with respect to the period commencing on October 1, 2012 and
for each fiscal month thereafter, $1,800,000 (or such other amount agreed to by

 

3



--------------------------------------------------------------------------------

Agent in good faith and in exercise of reasonable (from the perspective of an
asset based secured lender) business judgment) during any fiscal month of
Borrowers and Guarantors; (iv) advances or payments to or for the benefit of any
Subsidiaries of Borrowers (other than Lighting Science Mexico and any Subsidiary
of Borrowers that is a Guarantor) in the ordinary course of business for general
operating, working capital and other proper corporate or limited liability
company purposes (as applicable) of such Subsidiaries in an aggregate amount not
to exceed (A) with respect to the fiscal years ending 2010 and 2011, $250,000
during any fiscal month of Borrowers and Guarantors, and (B) with respect to the
fiscal year ending 2012 and for each fiscal year thereafter, $250,000 (or such
other amount agreed to by Agent in good faith and in exercise of reasonable
(from the perspective of an asset based secured lender) business judgment)
during any fiscal month of Borrowers and Guarantors; (v) so long as a Borrower
or Guarantor is treated as a flow-through entity for tax purposes, such Borrower
or Guarantor may distribute to its parent, to the extent actually payable by
such parent to the applicable taxing authority, with respect to each taxable
year an aggregate amount equal to the product of (A) the maximum combined
federal and state income tax rate applicable to corporations doing business in
the state to which such parent allocates at least ten (10%) percent of its
taxable income and which has the highest such rate (or the state in which such
parent allocates more income than any other state, if it doesn’t allocate at
least ten (10%) percent of its taxable income to any state) multiplied by
(B) the excess of the taxable income of such parent for such taxable year over
the taxable losses of such parent for all prior taxable years that have not
previously been used to reduce taxable income pursuant to this clause (b)(iii);
or (vi) the LSGC Holdings II Indebtedness as permitted under Section 9.9(g)
hereof; and”

3. Representations, Warranties and Covenants. Each Borrower and Guarantor hereby
represents, warrants and covenants to Agent and Lenders the following (which
shall survive the execution and delivery of this Amendment No. 5 to Loan
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans to Borrowers:

(a) this Amendment No. 5 to Loan Agreement and each other agreement or
instrument to be executed and delivered by Borrowers and Guarantors in
connection herewith (collectively, together with this Amendment No. 5 to Loan
Agreement, the “Amendment Documents”) have been duly authorized, executed and
delivered by all necessary corporate or limited liability company action (as
applicable) on the part of Borrowers and Guarantors which are a party hereto and
thereto and, if necessary, their respective stockholders, as the case may be,
and the agreements and obligations of Borrowers and Guarantors, as the case may
be, contained herein and therein constitute the legal, valid and binding
obligations of Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;

 

4



--------------------------------------------------------------------------------

(b) the execution, delivery and performance of the Amendment Documents (i) are
all within Borrowers’ and Guarantors’ respective corporate or limited liability
company powers (as applicable), (ii) are not in contravention of law or the
terms of Borrowers’ or Guarantors’ certificate or articles of organization or
formation, operating agreement or other organizational documentation, or any
indenture, agreement or undertaking to which Borrowers or Guarantors are a party
or by which Borrowers or Guarantors or their respective property are bound and
(iii) shall not result in the creation or imposition of any lien, claim, charge
or encumbrance upon any of the Collateral, except in favor of Agent and Lender
pursuant to the Loan Agreement and the other Financing Agreements as amended
hereby;

(c) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date; and

(d) no Default or Event of Default exists as of the date of this Amendment No. 5
to Loan Agreement.

4. Conditions Precedent. This Amendment No. 5 to Loan Agreement shall not become
effective unless all of the following conditions precedent have been satisfied
in full, as determined by Agent:

(a) the receipt by Agent of an original (or faxed or electronic copy) of this
Amendment No. 5 to Loan Agreement, duly authorized, executed and delivered by
Borrowers, Guarantors, Agent and Lenders;

(b) the receipt by Agent of the amendment fee set forth in Section 5 below; and

(c) immediately prior, and immediately after giving affect to the amendments and
agreements set forth herein, there shall exist no Default or Event of Default.

5. Amendment Fee. In addition to all other fees, charges, interest and expenses
payable by Borrowers to Agent and Lenders under the Loan Agreement and the other
Financing Agreements, Borrowers shall pay to Agent, for the account of the
Lenders party hereto (to the extent and in accordance with the arrangements by
and among the Lenders party hereto), an amendment fee in the amount of $5,000,
which fee shall be fully earned and payable on the date hereof. The foregoing
fee may be charged to any loan account of Borrowers maintained by Agent.

6. Effect of this Amendment. Except as modified pursuant hereto, no other
changes or modifications to the Financing Arrangements are intended or implied
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent of conflict between the terms of this Amendment No. 5 to
Loan Agreement and the other Financing Agreements, the terms of this Amendment
No. 5 to Loan Agreement shall control. The Loan Agreement and this Amendment
No. 5 to Loan Agreement shall be read and construed as one agreement.

 

5



--------------------------------------------------------------------------------

7. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment No. 5 to
Loan Agreement.

8. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 5 to Loan Agreement and any dispute arising hereunder, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of New York, but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of New York.

9. Binding Effect. This Amendment No. 5 to Loan Agreement shall be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and assigns.

10. Counterparts. This Amendment No. 5 to Loan Agreement may be executed in any
number of counterparts, but all of such counterparts shall together constitute
but one and the same agreement. In making proof of this Amendment No. 5 to Loan
Agreement, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto. Delivery of an
executed counterpart of this Amendment No. 5 to Loan Agreement by telecopier or
other electronic method of communication shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 5 to Loan
Agreement. Any party delivering an executed counterpart of this Amendment No. 5
to Loan Agreement by telecopier or other electronic method of communication also
shall deliver an original executed counterpart of this Amendment No. 5 to Loan
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment No. 5
to Loan Agreement as to such party or any other party.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

By the signature hereto of their duly authorized officers, the parties hereto
agree as set forth herein.

 

Very truly yours,

 

BORROWER:

 

LIGHTING SCIENCE GROUP CORPORATION

By:   /s/ Gregory T. Kaiser Name:   Gregory T. Kaiser Title:   Chief Financial
Officer

 

GUARANTORS:

 

BIOLOGICAL ILLUMINATION, LLC

By:   /s/ Fred Maxik Name:   Fred Maxik Title:   Manager

 

LSGC, LLC, as Guarantor

 

By: Lighting Science Group Corporation, its sole member

By:   /s/ Gregory T. Kaiser Name:   Gregory T. Kaiser Title:   Assistant
Secretary

[Signatures Continued on Next Page]

 

[Acknowledgment to Amendment No. 5 to LSA]



--------------------------------------------------------------------------------

[Signatures Continued from Prior Page]

 

AGREED:

 

AGENT AND LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Wanda Alveiro Name:   Wanda Alveiro Title:   Vice President

 

[Acknowledgment to Amendment No. 5 to LSA]